            Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 1 of 15


Kent and Laurie Frey


Clarence NY 14031
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE: Chris Collins

Judge Broderick,

We have known Chris Collins and his wife Mary for almost twenty years. We knew him first as
a successful business owner in the Western New York Community. We were part of an
organization called Young President's Organization and participated in many events and out of
town seminars together. We knew him later as our Erie County Executive and later as our
Congressman. I was part of his transition team when he was elected County Executive. He and
Mary are also friends.

Chris has always demonstrated the highest level of ethics, honesty and integrity in his roles.
He was extremely hard working and was tireless in his efforts to help the county of Erie and
later the 27th District in the U.S. House of Representatives.
We never questioned his desire to help his constituents and be a strong voice for the
community in Congress. He was also very active in community and charity groups. You would
always see him, and Mary attend many events to benefit those in need in WNY.

We, as most in our district were shocked at what happened. While it was wrong, his motives
were to help those suffering with Multiple Sclerosis and to help his son and his son's future in-
laws. His life, along with his family's will never be the same. He has expressed remorse for
what he has done. Please consider his stellar reputation when deciding Mr. Collins' sentence.

Respectfully,



l<ent and Laurie Frey




                                                                                      141
       Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 2 of 15




Ad.in J Bradley

Wake Forest, NC 27587


October 14, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Chris Collins

Dear Judge Broderick:

I respectfully submit this letter as my personal support of Mr. Chris Collins and humbly request you take
the following information into consideration.

Let me begin by saying that I have known Chris for more than 10 years in a personal, professional and social
capacity. We met shortly after his election victory as Erie County Executive and this was my first experience
of a public official working alongside private industry to find solutions to very complex issues to ensure the
community was well-served.

Mr. Collins has been a mentor to me in my professional capacity, and I have found him to be an honorable
and passionate citizen and family man. I left the WNY area nearly six years ago and continued to follow
Congressman Collins congressional career and keep in touch on a personal level, checking in on the family
and such.

I've prayed for Congressman Collins and his family in the hope they will weather this storm. Mr. Collins is
a very complex man. He is a well-educated, articulate and successful businessman who wanted to serve his
community and constituency to bring his life experience to solve government issues. As County Executive,
Mr. Collins worked for $1 per year and refused the perks of a government vehicle and phone: he simply
didn't need, and felt was a waste to the taxpayer. He did this because he felt the sacrifices needed began and
ended with him. With that being said, I will not diminish the actions that Mr. Collins has pleaded guilty to.

In his private life, Mr. Collins invested in and literally saved several local bankrupt companies, keeping
families employed and providing ownership stake to employees in some instances, all the while being
criticized by the media at the same time for not understanding all the risk and machinations such business
endeavors take. Most men would have walked away but he believed in a higher calling. Mr. Collins also
discreetly donated personal dollars to many organizations that he believed in, as well.

In an effort to 'cut to the chase', I know that Mr. Collins was very passionate about the company in question.
Not for the money, but for the genuine desire to find a cure for secondary progressive multiple sclerosis.
Mr. Collins put more than his money at risk: he put his heart and soul into it. Mr. Collins had other




                                                                                                    142
         Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 3 of 15

Honorable Vernon S Broderick
October 14, 2019
Page 2



businesses that were in the bio arena and his excitement of finding cures for serious diseases and conditions
was palpable.

On a personal note, my family was invited to the Collins' home for private gatherings. One in particular was
a very small gathering to celebrate the high school graduation of his son, Cameron Collins. This is a young
man who has lived a very stable life, volunteering in his community, earning his Eagle Scout at the age of
12,,maintaining strong grades in school and furthering his education at a top-tier university that he earned
his way in to. He was raised with strong values, the importance of education and a strong desire to earn his
lot in life.

Thank you, Judge Broderick, for allowing me to share my experiences with Chris Collins.




AdinJBr




                                                                                                    143
    Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 4 of 15




                                          October 10, 2019

  The Honorable Vernon S. Broderick
  United States District Judge
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
. New York, New York 10007

 RE: United States v. Christopher Collins

 Dear Judge Broderick:

 I am writing this letter on behalf of my friend and former colleague, Clu·is Collins.

 I have known Chris and his family for many years and know him to be an honest, family-
 oriented individual who cares about others. He has always been proud of his service to his
 community as an Erie County Executive and to the nation as a Member of Congress.

 During our time together in Congress, Clu-is always worked hard to serve his constituents and do
 the best that he could for the people of his district. I believe that he will continue to make
 positive changes in his life and continue a life of service to others in the future.

      c you for your consideration in this matter.




                       PAID FOR BY ROGER WILLIAMS FOR U.S. CONGRESS.
                               NOT PRINTED AT GOVERNMENT EXPENSE                         144
      Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 5 of 15




October 7, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Subject: United States vs Christopher Collins



Dear Judge Broderick:

I write to you in the effort to provide feedback about Chris Collins, as he awaits sentencing for charges
to which he has recently plead guilty. While others might know Chris from his position as a
congressman or his role as Erie County Executive, my experience with him has been strictly on a
professional basis and for the duration of only two years. Chris was then Chairman of the Board for
ZeptoMetrix when he led recruiting efforts that culminated in my hire as President & CEO of the
company.

Contrary to what seems commonplace in today's society, I have not formed my opinions nor had my
positions influenced by the media - social media or otherwise - as I tend to insulate myself from what
often facilitates polarization on sensitive topics. I form my opinions on societal issues and about
individuals from personal experience and thoughtful introspection. It's been through these means that I
have come to know Chris Collins and his immediate family.

During my first contact with Chris, when I 'knew his name but not his resume', I was immediately
impressed with his business acumen and overall intelligence . I felt that I would have a good coach and
likely mentor to guide me through my first post as a CEO. While such an impression has not faded, Chris
made it a point to empower me in running the company and provides only words of support and
encouragement, while not engaging in company affairs [he resigned his position of Chairman in 2018].

In the course of my duties at the company, I have also had the opportunity to work with two of his
children - Caitlin and Cameron. And it is perhaps in this regard that I most recognize what I consider to
be Chris's greatest accomplishments: his children. Both Cameron and Caitlin impressed me not merely
through their intellectual ability to grasp complex subject matter, but also in the way they behaved: a
well-balanced blend of confidence and humility, reciprocated respect with whom they interacted
(regardless of title/position), and persistence to fulfill commitments while being flexible to
accommodate others. There is no doubt in my mind that it was through his strength of character, his


                                                       ZeptoMetrix"' Corporation
   878 Main Street, Buffa lo, NY 14202 I Corporate Headquarters I Research and Manufacturing Laboratorie s I Analytical Service Testing


                                                                                                                               145
           25 Kenwood Circle, Franklin, MA 02038 I Molecular Diagnostics Division I Manufacturing· Distribution · Fulfillment
                                         Customer Relations I 716-882-0920 I www.custserv.com
                                                         www.zeptometrix.com
        Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 6 of 15




determination to be a productive contributor to society, and an obvious effort to balance his
professional career with his personal life, that Chris was able to instill such positive attributes into these
young adults.

I think Chris's record as a politician stands on its own merit - he has a very dedicated constituency in his
congressional district and prior to that was transformative in his fiscal management of Erie County when
he was its elected Executive. He seemingly has endless reserves of energy and genuinely enjoys the
pressure to perform his duties.

I have no insights into the situation for which Chris has plead guilty, but I am certainly surprised, as it is
not consistent with the behavior of the person I have come to know these two years. Without having
specific insights and therefore only being able to speculate, I think the guilty plea is yet another
reflection of his character in the sense of trying to do all that he can to assist his son. I certainly
understand that the charges are serious and must be accounted for, but I also hope that you consider
his life-long track record in serving the community as both a private and political contributor. Thank
you for your time and consideration in reviewing this letter.




President & CEO




                                                          ZeptoMetrix"' Corporation
    878 Ma in Street, Buffa lo, NY 14202 I Corporate Headquarters I Research and Man ufacturing Laboratories I Analytica l Service Testing
             25 Ke nwood Circle, Franklin, MA 02038 I Molecular Diagnostics Divis ion I Manufacturing · Distribution · Fu lfil lment
                                           Customer Re lations I 716-882-0920 I www.custserv.com
                                                            www.zeptometrix. com                                                   146
             Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 7 of 15




Markwayne Mullin
US Congressman
Congressional District 2 Oklahoma



October 17, 2019


Hon. Vernon S Broderick
United States DistrictJudge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY. 10007


Subject: United States vs. Christopher Collins


Dear Judge Broderick,


I met Christopher "Chris" Co llins in 2012 while running for Congressional office. I have
had the pleasure of serving with him from 2013 to 2019 as Representatives from our
Districts in the Congressional office. I have always found him professional and straight
forward.


I have always considered us to have a good working relation ship. On numerous
occasions the both of us have had discussions on matters where Mr. Collins was always
straight forward, never mislead or attempted to sway the conversation. I have always
found him, as a man to be fair and his personality to be one that tells it as it is.

In closing, I would like to Thank You for taking the time to read and consider this letter
as a disposition of Mr. Collins character.

Sincerely,



Markwayne Mullin    C,!.-
US Congressman
2421 Rayburn House Office Building
Washington, DC. 20515
T




                                                                                             147
       Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 8 of 15




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                                                       October 18, 2019

Re: Chris Collins

De~erick,

I am writing this letter to give you some background on Chris Collins that I hope will be helpful
to the Court.



I have known Chris Collins throughout my business career and always found him to be a hard
working, bright and ethical businessman. However, in my capacity as Chairman of the Erie
County Fiscal Stability Authority ( Control Board },I had substantial interaction with him in his
capacity as Erie County ( of New York} Executive. The Control Board was established by the
New York State Governor when the previous Erie County Executive put the County into a Fiscal
Crisis. Working closely with Chris Collins, helped lead Erie County out of the Fiscal Crisis. The
ECFSA was a Hard Board ( controlling what the County Executive could and could not do } , but
through hard work by Chris Collins, we were able to turn it into a Soft Board ( ceding control
back to the County executive} when the Fiscal Crisis was resolved.



During that time, I saw the positive attributes of dedication, decision making and ethical
standards that he exhibited. This was in a tough fiscal climate for Erie County citizens (
approximately 1,000,000 people} and Chris Collin 1 s capabilities led the County out of it's Fiscal
troubles. His dedication to the Community was evident by the actions he had to take and
oversee.



Based upon my years of interaction with Chris Collins, it seems out of character for him to be in
the situation he has found himself in. That said, I hope the Court will take into consideration
Chris's dedication to Community service and positive impact on the many people of Erie
County and the District he represented.




                                                                                             148
       Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 9 of 15




Thank you for taking the time to read this letter.



Sincerely,




Robert M. Glaser

Clarence, NY 14031
Former:
   Managing Director of Freed Maxick CPA's
   Chairman of Erie County Fiscal Stability Authority
   Member, 8th Judicial District Independent Election Qualification Commission




                                                                                 149
       Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 10 of 15




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007




Juliet Szymanski

East Aurora NY 14052




October 20, 2019



Re: "United States v. Christopher Collins"

Dear Judge Broderick:

My name is Juliet Szymanski and I have known Christopher Collins for 14 years. I met Chris Collins when I
worked at a company called Volland Electric in Cheektowaga, New York. The company at the time was
having difficulties. He helped the company become financially stable and continued as an advisor to
management to maintain their success. This allowed each employee to keep their jobs including
myself.

After a few years, Chris decided to run for Erie County Executive. When he won the election in 2007, he
contacted me and asked if I would join his executive team. I graciously accepted. I worked for Chris in
the County Executive office for 6 months. The position was fast-paced and overwhelming for me. Chris
noticed my anxiety and offered to help me find another position within the county something that
would be a better fit for me. He counseled me to stay at the county rather then return to my former
company, which I would have done. Chris helped me secure my current position in the Erie County
Board of Elections office. My family and I are very grateful for his recommendation and advice. I feel
he helped my family stay financially stable by asking me to work for him in the first place.

When re-election came for Erie County Executive I had volunteered my daughters, my niece and myself
to walk in several parades for him. After the parade we were all walking to our cars. As we were
walking, he went out of his way and asked my daughters and niece how school was and if they were in
any sports or activities. My daughters to this day still remark as to how he took his time to talk to them
and how they felt impressed with Mr. Collins. They said: "Mom, he could have spoken to anyone else
who was far more important; but, he chose to speak to us." That has made a lasting impression on
them.

Throughout the years I would see Chris and his wife at political fundraisers, he would always take the
time to speak to me and ask how I and my family is doing. He also asked about my daughters and if we




                                                                                                   150
          Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 11 of 15




knew my older daughter was sicker than my younger daughter and was genuinely concerned about her
health and the battle we were fighting. We have been dealing with this disease for 9 years and if I did
not work for Erie County and have the benefits I have, I don't know if she would still be alive. By having
received this opportunity to work for Erie County and Chris Collins, I am forever grateful.

Chris is very proud of his family and being a grandfather. We often talked about family at social
occasions and fundraisers. I saw the same dedication at Volland Electric and the Erie County Executive
office.

I am happy I had the opportunity to meet and work for Chris. He is a proud man who worked hard for
the citizens of Erie County as Erie County Executive. He also took pride in his job as a Congressman and
did the best to make the right choices for his constituents in the 27 th district of New York. I wish nothing
but the best for Chris and his family. Thank you for the time and consideration for reading this letter.



Sincerely,




Juliet Szymanski




                                                                                                      151
          Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 12 of 15




Hon. Vernon S. Broderick, United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse

40 Foley Square New York, NY 10007



Subject: Chris Collins



Dear Judge Broderick,

I am writing you in support of Chris Collins.

I reported to Chris from 2008-2011 as Director of Six Sigma for Erie County, New York when Chris served
as County Executive.

I found Chris to be a hands-on and engaged leader. He implemented Six Sigma to enhance the County's
processes in support of Erie County tax payers and residents. In coordination with the University of
Buffalo, we trained dozens of County employees, and Chris attended every team project report out.
This resulted in millions of dollars in cost savings and significantly improved the quality and delivery of
services. He met with me (and all other Commissioners and Directors) weekly to receive updates and
provide guidance to keep things moving forward. We also had monthly meetings that included the
entire Erie County leadership team so all could be up to date on County activities.

Chris also has created several hundreds of jobs through his business interests through the years.

Chris has been very active in the community (Boy Scouts) and is a tremendous and dedicated family
person.

I can only surmise that Chris had a knee-jerk reaction when he reached out to his son regarding news of
a failed drug under development. This is very much unlike Chris and again I surmise he acted to protect
his family.

Thank you for considering this brief ietter of support for Chris.

Regards,


 ~11--
Bill Carey    -- -



Williamsville, New York 14221




                                                                                                     152
         Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 13 of 15




THEPIKECOMPANY
             Building Relationships Since I 873
 •    Thomas F.Judson,Jr.
      Chairman


      October 21 , 2019


      Hon . Vernon S. Broderick
      United States District Judge
      Southern District of New York
      Thurgood Marshall United States Courthouse
      40 Foley Square
      New York, NY 10007

      RE:    United States v. Christopher Collins

      Dear Judge Broderick:

      I've known Christopher Collins for over 35 years. I first met him in the early
      80's through our membership in the Young President's Organization. Chris
      was President of Nuttall Gear, and I was President of John B. Pike & Son, a
      general construction company founded by my great grandfather in Rochester
      in 1873. I am now Chairman of The Pike Company, and my son , Rufus , is
      President and CEO.

      I have always admired Chris for his intelligence and ability to energize and
      lead companies to success.

      I was delighted when Chris decided to run for public office. When he became
      Erie County Executive, the County was in desperate financial shape. Chris
      was successful in leading the County to a balanced and sustainable budget.
      His work as a member of the House of Representatives has been very
      important to our region, and especially for the Rochester Institute of
      Technology where I have been a Trustee since 1984.

      Chris feels great remorse for his terrible lapse in judgment. I hope that you
      will take into account Chris' history of community service and the good which
      he has done for Western New York when you decide on his sentence.

      Sincerely,


      62rw
      Thomas F. Judson , Jr.
      Chairman



     Construction Management . General Contracting . Design-Build . Program Management

                 pike@pikeco.com I w.vw:thepikecompany.com I 800. 264. PIKE


                                                                                         153
         Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 14 of 15




                        CONGRESSMAN TOM REED
                                                     , CORNING, NY 14830


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Thursday, October 23, 2019

Dear Judge Broderick,

I write on behalf of Chris Collins to offer information for your consideration regarding his character.
Obviously ,justice must be served, and I am confident you will impose the level of sentence appropriate
for this matter.

On behalf of Chris, I have known him over 10 years and have interacted with him numerous times in our
professional capacity. The best example of his commitment to the people of our area was his dedication
to the Colgan Air families. He vigorously threw himself into the issue of air travel safety, not only
because he witnessed the tragic scene himself, but because he cared about making something positive
come from this tragedy. As a result, he was part of an effort that spurred safety improvements in our
regional air commuters' fleet to ensure such accident would not occur in our country again. Proudly, I
can attest no such accidents have occurred since.

In addition, I worked with Chris on issues involving the improvement of our border operation with
Canada through Buffalo and Fort Erie, the West Valley Demonstration project, and overall workforce
development needs of our region. In each of these issues, Chris took a leadership role to ensure the
people's lives impacted were improved. I also have met and spent time with his family, and I can attest
to the goodness and love of that unit.

In the end, I leave it to your judgment on what sentence is to be imposed in this matter, but simply as a
human being and as a colleague I thought it was appropriate to share these thoughts with you.

Thank you.




                                                                                                 154
             Case 1:18-cr-00567-VSB Document 149-8 Filed 01/07/20 Page 15 of 15


                                                                                       Allen F. Grum
                                                                                        President & Chief Executive Officer
                                                                                        e: pgrum@randcapital.com




Since 1969                      2200 Rand Building/ Buffalo, New York 14203
                                t: 716·853·0802 / c: 716-465·0227 If: 716-854-8480 / rand capital.com




         October 23, 2019



         Hon. Vernon S. Broderick
         United States District Judge
         Southern. District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, NY 10007

         Dear Judge Broderick:

         I am writing on behalf of Chris Collins. I have known Chris on a personal and
         professional basis for the past 25 years. Specifically he and I worked very closely
         together as members of the Board of Directors of the Boy Scouts local chapter.
         Additionally in my role as CEO of Rand Capital Corporation, we competed and
         collaborated on various business ventures. I am also a resident of Erie County of which
         he served as the County Executive for some time. In all of my dealings I found Chris to
         be honorable and truthful in every aspect.

         I hope you find this useful and helpful in your dealings with Chris. Thank you for
         considering my letter.




         Allen F. Grum
         President & CEO

         AFG/ead




                                                                                                          155
                                                                                                   NASDAQ-RAND
